Appendix A List of Closed-End Putnam Funds Executing Investor Servicing Agreement Dated as of November 27, 1992 Putnam High Income Convertible and Bond Fund Putnam Master Income Trust Putnam Premier Income Trust Putnam Master Intermediate Income Trust Putnam Intermediate Government Income Trust Putnam Managed Municipal Income Trust Putnam High Yield Municipal Trust Putnam Dividend Income Fund Putnam Investment Grade Municipal Trust Putnam Tax-Free Health Care Fund Putnam Investment Grade Municipal Trust II Putnam California Investment Grade Municipal Trust Putnam New York Investment Grade Municipal Trust
